7 Filed 09/04/19 Page 1 of 1 PagelD: 376
1 Filed 08/3 age 1 of 1 PagelD: 375

o
mee
©.
=
pay
©
U

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

H. FRANK FIFE and JOHN G. AND HON. NOEL L. HILLMAN
ELIZABETH STEELMAN
FOUNDATION, Civil Action No. 19-cv-13912
Plaintiffs,
Ds sees ORDER
Vv.

WILLIAM P. BARR, et al.,
Defendants.

Nee Nee Ne Ne ee ee ee” ee ee ee” ee” Ne”

 

This matter having been brought before the Court upon Defendants’ letter
request, dated August 30, 2019, requesting an extension of time to answer Plaintiffs’
complaint,

yt

IT IS on this day of , 2019,

ORDERED that Defendants’ time to file an answer or other responsive filing
to the complaint filed by Plaintiffs in the above-captioned matter is extended until

September 24, 2019.

pA fn

NOEL L. HILLMAN
AtCamden 1 New Sers ey United States District Judge

 
